DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of Applicant’s amendment to claim 1 to newly recite “an insulated plate holder in which is seated an electrolytic cell, the insulated plate holder having a lower portion and an upper portion, the upper portion having a first slot through which electrolyte solution is introduced and a second slot through which HHO gas is removed”, the rejection grounds are being shifted from using Lee et al to using Burns.  Burns provides a better teaching of meeting this newly claim structure.  In view of this shift in rejection grounds, all prior grounds of rejection should be considered withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-12, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061).
Burns teaches (see fig. 1, abstract) an electrolysis system comprising a pressure resistant container (comprised of two parts, 20 and 60) that contains a two-part container (upper portion 40 and lower portion 60) that contained an electrolytic cell, where the upper portion (40) included a first opening (16) through which electrolyte solution is introduced (into the electrolytic cell) and a second opening (19) through which product gas is removed (from the electrolytic cell).  There is a first defined space (14) in the electrolytic cell, which was capable of fully immersing a plurality of electrolysis plate s (62, 64) in a solution contained therein.  There is also a second defined space (12) above the upper portion (40) capable of storing the product gas in the absence of air (note the fluid trap 42 that prevents communication of air into the second defined space 12).  The lower portion of the second defined space (12) was defined by the upper portion (40) and received the product gas directly through the second opening.  
The claim term “insulated plate holder in which is seated an electrolytic cell” is noted.  The claim terminology is not limited to the structure shown by Applicant in the instant specification (e.g. fig. 1).  The two-part container (40 and 60) of Burns was made from an insulating material (“polymer or nylon material”, see para. [0053]) and held the electrodes in stable positions (see esp. fig. 10(a) and paragraph [0044]).  Thus, the two-part container of Burns is both “insulated” and a “plate holder” (i.e. holding the electrode plates).  
Note that while the figures of Burns are not considered to be drawn to scale, the volume of the second defined space (12) appears to be approximately the same as the first defined space (14).  
Burns shows wires extending from the electrode plates, but fails to expressly teach terminals connected to those wires that pass through a non-conductive portion of the container.  
Lee  et al teach (see abstract, figs. 5, 6A and 6B, and col. 3 line 43 to co. 4, line 32) a similar electrolysis system comprising a pressure resistant container in which internally placed electrode plates (360) are electrically connected to a power supply (344) located outside of the container through the use of a pair of electrode terminals (345, 346) that pass through a non-conductive portion of the pressure-resistant container.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided electrode terminals passing through an insulating portion of the container of Burns as suggested by Lee et al to permit the power supply to be located away from the liquid electrolyte inside the electrolytic cell to prevent water damage to the power supply.
Regarding claim 2, Burns teaches (see paragraph [0010]) that the system included a control unit configured to control the electrical current and/or voltage supplied to the electrodes (i.e.-electrolysis plates).
Regarding claims 6, 8, and 9, Burns teaches (see paragraph [0014]) that the electrode plates could comprise either titanium or iridium, of which at least iridium is considered a “high conductivity material higher than that of 304 stainless steel” as defined by claim 6.
Regarding claim 10, Burns teaches (see paragraph [0031]) providing a seal at the joint between the upper housing and the lower housing.
Regarding claim 11, Burns teaches a gas outlet orifice (35) defining a gas outlet from the second defined space (12).
Regarding claim 12, Burns teaches (see paragraph [0034]) the second defined space (12) comprising a valve (34) which was openable at a predefined pressure within the electrolytic cell. This valve functioned to regulate the pressure within the cell.
Regarding claim 15, Burns teaches (see abstract) suing the gas generated to supplement a fuel supply of an internal combustion engine.
Regarding claim 16, Burns teaches (see paragraph [0055]) that the electrolysis system was mounted on a vehicle.
Regarding claim 17, Burns teaches (see paragraph [0060]) that 4 liters of electrolyte stored in the first defined space provided enough gas for 1000 km of driving. Such a distance is considered to be within the scope of “1 month of operation” for user’s who drive less than 12000 km (7500 miles) per year. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to have increased the size of the electrolysis system to reduce the necessary electrolyte refill intervals to as long as desired.
Regarding claim 19, Burns teaches (see paragraph [0058]) using a power supply with a potential in the range of 3-12 volts, which overlaps the presently claimed range at 11-12 volts. Burns fails to teach the amount of current supplied by the power supply.  However, according to Faraday’s Law of electrolysis, the amount of current flowing through the electrolytic cell is directly proportional to the amount of product produced by the electrolysis reaction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have determined an appropriate current supply amount for the power supply to match the desired maximum gas production rate of the electrolytic system.
Regarding claim 21, the electrolysis system of Burns was configured to passively permit the oxygen-hydrogen gas mixture to flow from the first defined space into the second defined space.
Regarding claim 22, the electrolysis system of Burns was configured to be refilled with electrolyte through an opening (23). 
Regarding claim 23, the second defined space (12) of Burns was positioned above the first defined space (14).
Regarding claim 24, the second defined space (12) was in direct fluid communication with the first defined space (14) through at least second flow path (19).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Willey et al (US 5,082,544).
Burns teaches (see paragraph [0039] and [0049]) the presence of a temperature sensor for measuring the temperature of the electrolyte in the first defined space and connected to the cell control system.
Burns fails to teach a pressure sensor in the second defined space.
Willey et al teach (see col. 2, lines 21-47 as well as col. 4, lines 34-41) the presence of a pressure sensor in a gas storage area of an electrolysis system, wherein the pressure sensor was connected to a controller for the purpose of both calculating the absolute amount of gas generated as well as determining a safe/unsafe operating state and signaling a failsafe alarm if an unsafe (pressure too high) state was present.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a pressure sensor to the second defined space of Burns for the purpose of both being able to calculate the absolute amount of gas produced as well as to enhance safe operating conditions by signaling an alarm if the pressure became too high.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Arnett et al (US  2010/0276279).
Burns fails to teach the thickness of the electrode plates or separation gap between the electrode plates.
Arnett et al teach (see abstract, fig. 6, paragraph [0100]) constructing an electrolysis cell for the production of oxygen-hydrogen gas mixture wherein electrode plates with a thickness of 20 gauge (0.8-0.9 mm) were used with a separation gap of about 3 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode plate size and gap dimensions taught by Arnett et al in the cell of Burns to ensure maximum electrode surface area within the volume of the cell to increase production capacity.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Dee et al (US 2011/0094878).
Burns fails to teach the electrodes comprising platinum.
Dee et al teach (see abstract, paragraphs [0065] and [0069]) that electrode plates for making oxygen-hydrogen gas mixtures were preferably made from platinum due to the materials being highly inert, yet highly electrically conductive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted electrode plates constructed with platinum as suggested by Dee et al in place of the titanium or iridium electrode plates taught by Burns since all three materials are recognized by the prior art as suitable materials for constructing the electrode plates.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061) as applied to claim 11 above, and further in view of Dahlquist, Jr (US 2005/0217991).
Burns teaches (see fig. 11, paragraphs [0008] and [0048]-[0049]) the electrolysis system including a heat exchanger (70) having a first inlet in fluid communication with the interior of the electrolysis cell (which included the second defined space).
	However, Burns fail to disclose the source of coolant as being an engine coolant line.
	Dahlquist teaches (see abstract, fig. 8 and paragraph [0071]) using engine coolant for effecting the cooling of electrolyte present in an electrolysis cell for the on-board production of an oxygen-hydrogen gas mixture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the engine coolant as the coolant for the heat exchanger of Burns as suggested by Dahlquist because it was known that the engine coolant was suitable as a coolant for the electrolyte on-board a vehicle and it would have prevented the need for a separate cooling system for maintaining the electrolyte temperature.
	Regarding claim 14, when adding the electrolysis system of Burns to an existing vehicle, it would have been obvious to one of ordinary skill in the art at the time of filing to have retrofit the engine coolant line with a spliced branch to permit feeding a portion of the engine coolant to the heat exchanger.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Vargas et al (US 2014/0102882).
Burns teaches using the electrolysis system with an internal combustion engine on a vehicle not a generator.
	Vargas et al teach (see abstract, paragraphs [0007] and [0013]) that oxygen-hydrogen gas mixtures of the type taught by Burns could be used not only for improving combustion in vehicle-based internal combustion engines, but also for improving the combustion of small electrical generators.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the electrolysis system of Burns with a generator engine as suggested by Vargas et al because the same gains in efficiency taught by Burns and Vargas et al were equally applicable to all internal combustion engines, including those mounted on small electrical generators.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Klein (US 2005/0269210).
Burns teaches (see paragraph [0009]) using water without additives (“distilled water”) as the electrolyte.
Klein teaches (see abstract, paragraph [0019]) that the efficiency of energy use in electrolysis of water could be improved by adding salts such as potassium hydroxide, potassium carbonate, and sodium chloride to the water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the electrolytes including potassium carbonate to the water of Burns as suggested by Klein because Klein teaches that the efficiency of the electrolysis could be improved by adding the electrolytes to water.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794